DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Sanchez (US 6,799,356 B2) and Boatwright et al. (US 5,465,207 A)(Boatwright), Carnevali (US 7,959,116 B2)(Carnevali ‘116) and Carnevali (US 5,845,885 A)(Carnevali ‘885).
Regarding claims 1 and 3, Sheppard discloses an apparatus comprising, a mounting component (12), a hose (14) having a first distal end and a second distal end (Fig. 3), wherein the hose is coupled to the mounting component at the first distal end, an adjusting component coupled to the second distal end of the hose (noting the threads and the mounting feature 18 allow for some degree of adjustment), and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a magnetic mounting component.
Sanchez teaches the ability to have a flexible mounting device including a magnetic mounting component (20) located at a first distal end of a flexible hose (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sheppard and include a magnetic mounting component at a first distal end of the hose because such a change would allow for the mounting structure or the cradle to be quickly secured or removed to allow the device to be placed when it is need or moved to another location or removed when the device is needed elsewhere as demonstrated by Sanchez. 
Modified Sheppard does not specifically disclose the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.




Modified Sheppard does not specifically disclose the adjusting component including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle, or a socket swivel component.
Carnevali ‘116 demonstrates an electronic device support including a flexible support hose component whereby at one end it includes an adjustment component (M1, noting the description Col. 7; Ll. 48-51 points to Carnevali ‘885 incorporated by reference) including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle (Carnevali ‘885 Fig. 2) and a socket swivel component.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Carnevali and include a universal positioning device similar to M1 because such a change would allow the cradle to be positioned in exactly the position that is intended and held in said position by the tightening device as demonstrated by Carnevali.
Regarding claim 2, modified Sheppard discloses the hose is a semi-rigid hose (Fig. 4 noting the hose 14 holds its shape but can be manipulated to adjust the shape of the hose) it is noted semi-rigid alone would be considered indefinite, however, semi-rigid in this case is considered to be “The semi-rigid nature of the hose 104 may retain the position and bend shape of the hose 104 in place, absent of deliberate and manual adjustments” as stated in Paragraph 0023 of the PGpub of the present invention.
Regarding claim 4, modified Sheppard does not specifically disclose the cradle includes an adjustable recess that is configured to grasp a scanning device.
Boatwright further teaches a cradle that includes a compressible material (701) that will allow a separate cradle to grip different sized components and therefore is considered an adjustable recess.
It would have been obvious to one having ordinary skill in the art to take the modified device of Sheppard and make the recess adjustable by including a compressible material because such a change would allow for additionally sized components to be held within the cradle as well as help to prevent noise or vibration between the component and the cradle.
Regarding claim 6, modified Sheppard discloses the magnetic mounting component and the adjusting component (as modified by Sorensen) are connected to the hose via threaded connections noting Sheppard teaches threaded connections (37c/38c).
Regarding claims 7-9, modified Sheppard discloses the apparatus is configured to mount near a loading area of a vehicle to the degree that it is mountable via placement of plate (12) in accessible proximity of a loading door of a vehicle or mounted on a roof inside the vehicle or on a cargo door of the vehicle to continuously scan one or more items.
Regarding claims 17, Sheppard discloses a system including a vehicle, a device mounting apparatus (10) attached to the vehicle, wherein the device mounting apparatus comprises: a mounting component (Fig. 6), a hose (14) having a first distal end and a second distal end, wherein the hose is coupled to the mounting component at the first distal end, an adjusting component (18, noting the component 18 includes a threaded connection and can be mounted differently to cradle 24 thereby allowing for some level of adjustment) coupled to the second distal end of the hose, and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a magnetic mounting component, the magnetic mounting component comprises at least one of a neodymium magnet or a samarium cobalt magnet.
Sanchez teaches the ability to have a flexible mounting device including a magnetic mounting component (20) located at a first distal end of a flexible hose (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sheppard and include a magnetic mounting component at a first distal end of the hose because such a change would allow for the mounting structure or the cradle to be quickly secured or removed to allow the device to be placed when it is need or moved to another location or removed when the device is needed elsewhere as demonstrated by Sanchez. 
Sheppard does not specifically disclose a scanning device mounting apparatus, wherein the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.
Modified Sheppard does not specifically disclose the adjusting component including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle.
Carnevali ‘116 demonstrates an electronic device support including a flexible support hose component whereby at one end it includes an adjustment component (M1, noting the description Col. 7; Ll. 48-51 points to Carnevali ‘885 incorporated by reference) including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle (Carnevali ‘885 Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Carnevali and include a universal positioning device similar to M1 because such a change would allow the cradle to be positioned in exactly the position that is intended and held in said position by the tightening device as demonstrated by Carnevali.
Regarding claims 19-20, modified Sheppard discloses the apparatus is configured to mount near a loading area of a vehicle to the degree that it is mountable via placement of plate (12) in accessible proximity of a loading door of a vehicle to continuously scan one or more items.

Claim(s) 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Sanchez (US 6,799,356 B2) and Boatwright et al. (US 5,465,207 A)(Boatwright), Carnevali (US 7,959,116 B2)(Carnevali ‘116) and Carnevali (US 5,845,885 A)(Carnevali ‘885) as applied to claims 1 and 17 above, and further in view of Sorensen (US 2015/0382489 A1).
Regarding claims 5 and 18, modified Sheppard does not specifically disclose neodymium or samarium cobalt magnets.
Sorensen teaches the ability to have a similar mounting device including a semi-rigid hose that includes a neodymium magnet (Paragraph 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Sorenson and make the magnet a neodymium magnet because such a change would require the mere choice of one of the known magnetic materials.
 It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4,842,174 A)(Sheppard) in view of Boatwright et al. (US 5,465,207 A)(Boatwright), Carnevali (US 7,959,116 B2)(Carnevali ‘116) and Carnevali (US 5,845,885 A)(Carnevali ‘885).
Regarding claims 10 and 12, Sheppard discloses a system including a vehicle, a device mounting apparatus (10) attached to the vehicle, wherein the device mounting apparatus comprises: a mounting component (Fig. 6), a hose (14) having a first distal end and a second distal end, wherein the hose is coupled to the mounting component at the first distal end, an adjusting component (18, noting the component 18 includes a threaded connection and can be mounted differently to cradle 24 thereby allowing for some level of adjustment) coupled to the second distal end of the hose, and a cradle (24) coupled to the adjusting component.
Sheppard does not specifically disclose a scanning device mounting apparatus, wherein the cradle is configured to hold a scanning device.
Boatwright teaches the ability to have a mounting device (Fig. 10) mountable to or within a vehicle (Col. 14; Ll. 56-58) including a cradle (600) configured to hold a scanning device (610/675).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Boatwright and configure the cradle such that it will hold a scanning device because such a change will allow a scanning device to be held and collect data relevant to the use of the vehicle as suggested by Boatwright.
Modified Sheppard does not specifically disclose the adjusting component including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle, and a socket component.
Carnevali ‘116 demonstrates an electronic device support including a flexible support hose component whereby at one end it includes an adjustment component (M1, noting the description Col. 7; Ll. 48-51 points to Carnevali ‘885 incorporated by reference) including a plurality of spherical studs operably coupled by a tightening knob enabling 360 degree of rotation of the cradle (Carnevali ‘885 Fig. 2) and a socket component.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sheppard and use the teaching of Carnevali and include a universal positioning device similar to M1 because such a change would allow the cradle to be positioned in exactly the position that is intended and held in said position by the tightening device as demonstrated by Carnevali.
Regarding claim 11, modified Sheppard discloses the hose is a semi-rigid hose (Fig. 4 noting the hose 14 holds its shape but can be manipulated to adjust the shape of the hose) it is noted semi-rigid alone would be considered indefinite, however, semi-rigid in this case is considered to be “The semi-rigid nature of the hose 104 may retain the position and bend shape of the hose 104 in place, absent of deliberate and manual adjustments” as stated in Paragraph 0023 of the PGpub of the present invention.
Regarding claim 13, modified Sheppard discloses the mounting component and the adjusting component are connected to the hose via threaded connections (37c/38c).
Regarding claims 14-16, modified Sheppard discloses the scanning device mounting apparatus is configured to mount near a loading area of a vehicle to the degree that it is mountable via placement of plate (12) in accessible proximity of a loading door of a vehicle or mounted on a roof inside the vehicle or on a cargo door of the vehicle to continuously scan one or more items.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/PETER N HELVEY/           Primary Examiner, Art Unit 3734